Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered August 18, 1989, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court, faced with an apparently deadlocked jury, failed to deliver a properly balanced Allen charge (see, Allen v United States, 164 US 492), in that it failed to expressly stress that no juror should abandon his or her conscientiously held opinions simply so that a verdict could be reached. The record reveals, however, that the supplemental instructions rendered in this case were *505essentially neutral, were directed at the jurors in general, and did not coerce the jurors to reach a verdict or to achieve a specific result (People v Eley, 121 AD2d 462; People v Curtin, 115 AD2d 753). Nor did the instructions urge that a dissenting juror abandon his own conviction and join in the opinion of other jurors or shame the jury into reaching a verdict (People v Hardy, 109 AD2d 802; see, People v Gomez, 149 AD2d 432; People v Zocchi, 133 AD2d 478).
In light of the overall balanced nature of the charge, the court’s remark that this was not a difficult case, did not render the charge coercive (see, People v Boyd, 150 AD2d 786, 787; cf., People v Rodriguez, 70 NY2d 523, 532). Thompson, J. P., Kunzeman, Eiber and Miller, JJ., concur.